DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
Claims 1, 2, 4-16, 18-31, and 33 are pending in the application, claims 2, 4, 18-20, 22-24, and 27-31 are withdrawn from consideration.  Claims 3, 17, and 32 have been cancelled.
Amendments to the claim 1, filed on 23 September 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 23 September 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that the integrated laminate structure of Emmons is only capable of dealing with incident light that has an internal angle of less than about 40 degrees from a normal direction ([Col. 1: li. 51=54] of Emmons).  Whereas the current invention, in contrast to Emmons, recites a structure that permits all incident light to propagate in the same light guide (e.g., between -42° and +42°), which include the embedded optics; such that, all incident light propagates in the single lightguide, light is outcoupled with fully embedded optics, the incident light is not limited, and the embedded optics are functional for all incident light angles and all angles surrounding the optical patterns.  The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a structure that permits all incident light to propagate in the same light guide (e.g., between -42° and +42°), which include the embedded optics" and "all incident light propagates in the single lightguide, light is outcoupled with fully embedded optics, the incident light is not limited, and the embedded optics are functional for all incident light angles and all angles surrounding the optical patterns") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  (In the instant case, it should be noted that the instant disclosure does not provide any specific recitation of or example that specifies the specific angular range of "between -42° and +42°" as stated in the applicant's argument.)
Applicant also argues that Emmons fails to recite that the "recesses" have "a shape ... in a cross section perpendicular to a flat surface of the first carrier element".  Emmons recites that "the spacers may formed as posts (e.g. round, square, triangular, elliptical, irregularly shaped, etc.) that occupy discrete areas of, e.g., the entry surface 24" ([Col. 7: li. 2-5] of Emmons); whereby the "shapes" of Emmons are shapes of cross sections of the posts "that occupy discrete areas of ... the entry surface", and, therefore, differs from the shapes of the recesses of the recessed surface relief pattern in the cross section perpendicular to a flat surface of the first carrier element as claimed.  The examiner respectfully disagrees.  In the instant case, while Emmons teaches that the spacers can be formed as square or irregularly shaped posts ([Col. 7: li. 2-5] of Emmons).  It is also taught by Emmons that the spacers can be formed as ribs or other elongated structures that extend from edge-to-edge over the optical assembly, and that post-like structures can be combined with rib-like structures ([Col. 7: li. 5-9] of Emmons).  Emmons further teaches that the spacers can also be provided in the form of cells, e.g. hexagonal, triangular, square, rectangular, etc., with each cell defining one of the voids that are independent, with substantially no fluid communication between voids (figures 1, 3, and [Col. 7: li. 10-19] of Emmons).  As such, Emmons clearly teaches the claimed "recessed surface relief pattern", wherein --a shape of the recesses ... in a cross section perpendicular to a flat surface of the first carrier element comprises at least one form selected from the group consisting of a groove, a recess, and a quadratic form--.  (In the instant case, the spacers being of at least square or rectangular cells meets the claimed limitation.)

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Regards to Claim 1:  Instant claim 1 recites "a side facing of the integrated laminate structure" on line 31.  The instant specification fails to provide any clear definition or description for "a side facing" to which incident light is incident.  Furthermore, while Figure 4 might be considered to provide support for such a "side facing", wherein incident light appears to be incident to a side ("side facing") of the integrated laminate structure.  The "s-shaped" side, however, from which the incident light enters Figure 4 is not an actual side, and as such is not considered to provide adequate written description support for the claimed "side facing".  Therefore, claim 1 is deemed to lack adequate written description support for "a side facing" as claimed.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites "incident light" on line 31.  However, claim 1 also recites "incident light" on line 17.  As written the claim is rendered indefinite because it can have two conflicting interpretations: (1) that the second recitation of "incident light" is different from the first recitation of "incident light"; or (2) that the second recitation of "incident light" is the same as the first recitation of "incident light".  For the purpose of examination, it is the decision of the Examiner to treat the second recitation of "incident light" to be the same as the first recitation.

Claim Rejections - 35 USC § 102
Claims 1, 5-13, 21, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons et al. (US 7,010,212 B2).
Regarding Claim 1:  Emmons teaches an optical assembly (ref. #210) that includes a light management component (ref. #220; which is considered equivalent to the claimed "second carrier element") and a light delivery component (ref. #230; which is considered equivalent to the claimed "first carrier element") separated by spacers (ref. #240) and voids (ref. #241), wherein said spacers are unitary with the light management component, and wherein an exit surface (ref. #232) of the light delivery component includes an adhesive or another bonding composition that attaches the spacers to the exit surface, the adhesive being optically clear (figure 3 and [Col. 8: li. 66 to Col. 9: li. 22] of Emmons).  Emmons also teaches that the voids between the light management component and the light delivery component can be occupied by air (refractive index of 1.0) or any other gas or gasses that provide a desirable index of refraction differential ([Col. 2: li. 30-38] of Emmons), and that the light management component be manufactured of a polymer or other material with a relatively high refractive index (e.g., polycarbonate with a refractive index of 1.586) ([Col. 4: li. 14-19] of Emmons).  It is also taught by Emmons that the light management component defined as an optical device that is operable to direct at least a portion of incident light in a desired direction ([Col. 2: li. 50-54] of Emmons), and that the light delivery component is an optical device that is light transmissive ([Col. 2: li. 55-59] of Emmons).  It is further taught by Emmons that the voids are disposed between the light management component and the light delivery component, that the light delivery component is entirely flat and planar, and that the light management component is planar (figure 3 of Emmons).  Emmons further teaches that the optical film assemblies substantially retain the refraction characteristics of the light management component while providing an integrated multifunctional optical assembly ([Col. 2: li. 45-49] of Emmons).  It is further taught by Emmons that the spacers can be formed as square or irregularly shaped posts, as ribs, or other discrete structure, and even in the form of cells (e.g. square, rectangular, etc.) with each cell defining one of the voids ([Col. 7: li. 1-21] of Emmons); which anticipates the claimed limitation of --a shape of the recesses of the recessed surface relief pattern in a cross section perpendicular to a flat surface of the first carrier element comprise at least one form selected from the group consisting of: a recess and a quadratic form--.
Emmons teaches the claimed integrated laminate structure, but does not explicitly recite that --the embedded relief pattern is configured to perform an outcoupling function for incident light incident to a side facing of the integrated laminate structure, as the at least one predetermined optical function, and the incident light incident to the side facing of the integrated laminate structure propagates in the first carrier element and the second carrier element in the integrated laminate structure, and is outcoupled--.  However, Emmons provides the same structure with the same materials as applicants (i.e., an integrated laminate structure (as claimed) having a first carrier element and a second carrier element with an embedded relief pattern formed at the interface and in the surface of the second carrier element, the formed cavities of the embedded relief pattern comprising substantially air or other gaseous medium with a refractive index that differs from a refractive index of the material of the second carrier element, first carrier element, or both, wherein the first and second carrier elements are composed of an optically substantially transparent material; see (figure 3 [Col. 2: li. 30-38 and 45-59], [Col. 4: li. 14-19], [Col. 7: li. 1-21], and [Col. 8: li. 66 to Col. 9: li. 22]) of Emmons and ([Pg. 4: li. 4-25], [Pg. 5: li. 1-6 and 18-29], [Pg. 6: li. 13-21], and [Pg. 7: li. 22 to Pg. 8: li. 2]) of the instant specification as filed).  Therefore, it is the decision of the examiner that the embedded relief pattern of Emmons inherently possesses the ability to perform an outcoupling function for incident light as claimed.
Regarding Claim 5:  Emmons teaches that the second carrier element is a film (figure 3 and [Col. 2: li. 50-54] of Emmons).
Regarding Claim 6:  Emmons teaches that the integrated laminate structure further comprises an optically functional film ("adhesive", ref. #242) which can be optically clear, or diffusive (figure 3 and [Col. 9: li. 10-22] of Emmons).
Regarding Claim 7:  Emmons teaches the integrated laminate structure as further comprising an indicative element ("display component", ref. #1280) in the form of a film or a layer provided with a visually indicative surface configured as a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  (In the instant case, since the "display component" provides an image or other effect (which are known in the art), it is considered to meet the claimed limitation of "a visually indicative sign, a poster or plate surface to exhibit a visual message, wherein the visually indicative surface comprises a picture printed thereon and/or a number of printed symbols, letters, and/or numbers".)
Regarding Claim 8:  Emmons teaches that the relief pattern is configured to establish a visual message when cooperating with incident light, wherein the message may exhibit a picture and/or a number of symbols, numbers and/or letters (figures 3, 13, [Col. 2: li. 30-49], and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  (In the instant case, the optical assembly in connection with the various other components, of an optical display system, to obtain a desired result (e.g. display an image to a viewer).)
Regarding Claim 9:  Emmons teaches that the integrated laminate structure is configured to exhibit informative and/or commercial visual message (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 10:  Emmons teaches that the integrated laminate structure as comprising at least one element selected from the group consisting of an embedded relief pattern or a relief form configured for internal light coupling and/or redirecting with or without reflective function (figure 3 and [Col. 2: li. 30-59] of Emmons).
Regarding Claim 11:  Emmons teaches the integrated laminate structure as further comprising an at least partially embedded multilayer pattern of surface relief forms with a common function or at least jointly designed multiple functions, the multilayer pattern being established by one or more additional carrier elements ("light management component", ref. #470) laminated together in the laminate structure (figure 5 and [Col. 9: li. 40-67] of Emmons).  (In the instant case, the secondary "light management component" (ref. #470) has a prismatic structured surface which is considered as the claimed "at least partially embedded multilayer patter of surface relief formed.)
Regarding Claim 12:  Emmons teaches that the optical function of the embedded relief pattern further includes at least one function selected from the group consisting of: light directing function, and transmissive function ([Col. 2: li. 30-59] of Emmons).
Regarding Claim 13:  Emmons teaches that the second carrier comprises a polymer material (e.g. polycarbonate) ([Col. 4: li. 14-19] of Emmons).
Regarding Claim 21:  Emmons teaches a light transmission element comprising the integrated laminate structure (figure 13, [Col. 1: li. 5-18], [Col. 2: li. 21-29], and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 25:  Emmons teaches an element comprising the integrated laminate structure and having at least one function selected from the group consisting of a transmissive function (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).
Regarding Claim 33:  Emmons teaches that the second carrier element has a first surface in which the at least one recessed surface relief pattern is formed having flat surface areas between the recesses, wherein the flat surface areas have a first dimension measured from a first recess to a second recess along a measuring line on the first surface, wherein the recesses define one or more voids of the first surface, and the one or more voids have a second dimension measured from a first flat surface area to a second flat surface area along the measuring line, and wherein the first dimension is greater than the second dimension (figure 3 and [Col. 7: li. 1-21] of Emmons).

Claim Rejections - 35 USC § 103
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 7,010,212 B2) as applied to claim 1 above, and further in view of Suzuki et al. (US 2003/0086159 A1).
Emmons is relied upon as described above.
Regarding Claim 14:  Emmons discloses the claimed integrated laminate structure (as disclosed above), and that said integrated laminate structure can be connected to a display component (ref. #1280) (e.g. liquid crystal display (LCD)) as part of an optical display system (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons).  However, Emmons fails to disclose the integrated laminate structure as --further comprising a functional surface layer--.
Suzuki discloses that for various displays, such as liquid crystal displays (LCD's), an antireflection film is conventionally provided on a display surface in order to improve the visibility ([0002] of Suzuki).  Suzuki also discloses that said antireflection film is usually provided as an outermost layer of an optical article ([0003] of Suzuki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the antireflection layer of Suzuki as the outermost layer of the optical display system disclosed by Emmons in order to have the integrated laminate structure as --further comprising a functional surface layer--.  One of ordinary skill in the art would have been motivated to have incorporated the antireflection layer of Suzuki as the outermost layer of the optical display system disclosed by Emmons, from the stand-point of improving the visibility of the display ([0002] of Suzuki).
Regarding Claim 15:  Emmons in view of Suzuki discloses that said functional surface layer is a film having the function consisting of an anti-reflection function (figure 13 and [Col. 12: li. 38 to Col. 13: li. 9] of Emmons; [0002]-[0003] of Suzuki).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (US 7,010,212 B2) as applied to claim 1 above, and further in view of Yokota et al. (US 5,394,255 A).
Emmons is relied upon as described above.
Regarding Claim 16:  Emmons discloses that the surface relief pattern comprises a number of surface relief forms having sizes similar to that of the prismatic structured surfaces of the second carrier element ("light management component", ref. #20 and #220), such as those described in Yokota et al. (US 5,394,255 A) (figures 1, 3, and [Col. 5: li. 48 to Col. 6: li. 2] of Emmons).  However, Emmons fails to disclose --a number of surface relief forms of sub-micron size--.
Yokota discloses throughout that the prismatic structured surface features have dimensions ranging from 67 µm to 350 µm (figures 15, 16, 25, [Col. 12: li. 33-57], and [Col. 18: li. 42-55] of Yokota).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the prismatic structured surface of Yokota as the second carrier element of the integrated laminate structure disclosed by Emmons in order to have --a number of surface relief forms of sub-micron size--.  One of ordinary skill in the art would have been motivated to have incorporated the prismatic structured surface of Yokota as the second carrier element of the integrated laminate structure disclosed by Emmons, since such a modification would have involved a mere change in the size of the prismatic structured surface features.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, since Emmons discloses that the "size" of the --number of surface relief forms-- are the same as the features of the prismatic structured surface of the second carrier element ("light management component"), it would have been obvious to a person skilled in the art at the time the invention was made that said "number of surface relief forms" would have similar dimensions, and be considered to meet the claimed --sub-micron size-- limitation.)

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781